Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
 Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-19) and Species A (Figures 1-3 and 5) in the reply filed on July 1, 2020 was acknowledged.
Claims 8, 9, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2020.  New claims 21-25 were added and said to be drawn to the elected invention and species.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In light of the Applicant’s remarks filed March 4, 2021 that the claim limitations are not intended to invoke 35 USC 112(f), the Examiner has decided to agree with this and has interpreted the language in claim 21, line 14 “configured to hold the first open end from the cyst wall as the stent drains fluid from the cyst” under the broadest reasonable interpretation standard.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 14-15, 21, and 25-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Behan (US 2014/0350694; hereafter referred to as Behan).  Behan anticipates the claim language where:
The stent as claimed is the implant device (600) of Behan (see Figures 72-77 and paragraphs 360-368);
The tubular body as claimed is the scaffold (605) of the valve containing portion of Behan;
The interwoven wires as claimed are shown in Figure 73 as crisscrossed but also described in paragraphs 336 and 19 as a mesh of woven construction;
The first and second open ends as claimed are the top and bottom ends of scaffold (605) as best seen in Figure 73 where a lumen extends between the ends;
The first anchor as claimed is made of the series of eyelets (172) with the drawstring (611) that extends around the top end of the scaffold (605) where the eyelets are clearly shown extending radially outward from the tubular body and having an outer diameter larger than the outer diameter of the tubular body as best seen in Figure 42;
The second anchor as claimed is made of the series of eyelets (172) with the drawstring (611) that extends around the bottom end of the scaffold (605), and
The plurality of spacer members as claimed are the loops of wire located at the proximal flare as best seen in Figure 75 that are clearly shown extending longitudinally beyond the first open end and radially outward beyond the outer diameter of the first anchor.  The pulling force applied to the spacer members to reduce the diameter is not specified such that any small force falls within the scope of the claim limitation.  For this reason, this limitation is considered fully met by Behan.

    PNG
    media_image1.png
    786
    389
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    439
    247
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    891
    488
    media_image3.png
    Greyscale


Regarding claim 4, each loop of Behan is considered to be a spacer member.
Regarding claim 6, the spacers are part of the woven stent such that they are interwoven with the tubular body.
Regarding claim 14, the Applicant is directed to see the top end of Figures 72 and 75 where this is considered evident.
Regarding claim 15, the retrieval element as claimed is the loop (612) best seen in Figure 74 of Behan.
Regarding claim 21, since the ends of the prosthesis (606) extends well past the ends of the sleeve (601) and scaffold (605), the function of holding the first end away from a cyst wall is considered fully met by Behan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 11, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Behan in view of Leanna et al (US 2005/0049682; hereafter referred to as LA).  
Regarding claim 5, Behan meets the claim language as explained in the Section 102 rejection above but lacks the spacer members formed separately and structure indicating that the spacer members have been attached to the tubular body.  LA (see Figure 14 and paragraph 55), from the same field of endeavor, teaches that it was known attach separate spacers or loops with legs to the ends of similar stents.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to attach loops to the ends of the Behan proximal section (620) so as to provide more flexible ends to result in less trauma to the surrounding tissue (see paragraph 10-14 of LA).
Regarding claim 7, Behan meets the claim language as explained in the Section 102 rejection above but lacks the spacer members with legs that are less flexible than the tubular body as claimed.  LA (see Figure 14 and paragraph 55), from the same field of endeavor, teaches that it was known attach spacers with legs to the ends of similar stents.  The spacers are less flexible where they are welded to the welded ends of the stent as compared to the remainder to the stent such that the claim language is rendered obvious by the claimed combination.  Therefore, it is the Examiner’s position 
	Regarding claim 11, the Applicant is directed to see paragraph 45 of LA where the relative flexibility of the spacer loop as compared to the spacer end is disclosed. 
Regarding claim 22, Behan meets the claim language as explained in the Section 102 rejection above but lacks the spacer members formed separately and structure indicating that the spacer members have been attached to the inside of the tubular body.  LA (see Figure 14 and paragraph 55), from the same field of endeavor, teaches that it was known attach separate spacers or loops with legs to the ends of similar stents where the attachment extends around all sides of the end; see Figure 12.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to attach loops to the ends of the Behan proximal section (620) so as to provide more flexible ends to result in less trauma to the surrounding tissue (see paragraph 10-14 of LA).
	Regarding claim 23, the spacers are less flexible where they are welded to the welded ends of the stent as compared to the remainder to the stent such that the claim language is rendered obvious by the claimed combination of LA with Behan.
Regarding claim 24, Behan does not disclose spacer members formed separately that are welded to cross-over points.  LA (see Figure 14 and paragraph 55) teaches that it was known weld spacers with legs to the cross-over points of similar stents.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to weld loops to the ends of the stent of Behan so as to provide a more .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Behan in view of Amplatz et al (US 6,468,303; hereafter referred to as AZ) or Frid (US 5,741,333; hereafter Frid).  Behan meets the claim language as explained in the Section 102 rejection supra but does not disclose a covering extending over an entirety of the tubular body, the anchor members and the spacers.  AZ (see Figures 12-14 and column 10, lines 61-67) or Frid (see column 5, lines 9-15), both from the same field of endeavor, teaches that it was known to cover an entire device with a cover.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITH to cover the entire implant device in order to inhibit hyperplasia from resulting in restenosis of the treatment site.
Claims 1, 2, 6, 10 15, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gianotti (US 6,240,978) in view of Frid.  Gianotti meets the claim language where:
The stent as claimed is the stent of Gianotti (see Figure 3 and the abstract);
The tubular body as claimed is the tubular wall (1) of Gianotti;
The interwoven wires as claimed are shown in Figure 3 as crisscrossed but also described in column 4, lines 34-47 as braided wires (2, 3);
The first and second open ends as claimed are ends (4, 5);
The axis as claimed is shown in Figure 3;
The first anchor as claimed is the top most elevation (12) as shown in Figure 3;
The second anchor as claimed is the bottom most elevation (12) as shown in Figure 3, and
The plurality of spacer members as claimed are not disclosed by Gianotti.
Frid, from the same field of endeavor, teaches spacers in the form of filaments (2, 3) that extend from the end of the tubular section to a larger diameter or flared ends (7, 8); see Figure 1, column 4, lines 41-62 and column 1, lines 16-47.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to include flared ends on the ends of the Gianotti tubular wall (1) in order to improve leaktightness and to prevent migration of the stent as taught by Frid (see column 5, lines 4-8).
                        
    PNG
    media_image4.png
    953
    465
    media_image4.png
    Greyscale

Regarding claim 2, the legs as claimed are the different filaments (2, 3) of Frid.
Regarding claim 10, Frid teaches that it was known covering the entire device with a covering (see column 5, lines 9-15).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITH to cover the entire device of Gianotti in order to inhibit hyperplasia from resulting in restenosis of the treatment site.
Regarding claim 15, the retrieval element as claimed is a cell on the end of the tubular wall (1) of flared ends of that modified tubular wall.
Claims 5, 7, 11, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gianotti and Frid as applied to claims 1, 2, 4, 6, 10, 15, 21, and 25-26 above, and further in view of LA.

Regarding claim 7, Gianotti meets the claim language as explained in the Section 103 rejection above but lacks the spacer members with legs that are less flexible than the tubular body as claimed.  LA (see Figure 14 and paragraph 55), from the same field of endeavor, teaches that it was known attach spacers with legs to the ends of similar stents.  The spacers are less flexible where they are welded to the welded ends of the stent as compared to the remainder to the stent such that the claim language is rendered obvious by the claimed combination.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to attach loops to the ends of the stent of Gianotti so as to provide a more flexible ends to result in less trauma to the surrounding tissue (see paragraph 10-14 of LA).
	Regarding claim 11, the Applicant is directed to see paragraph 45 of LA where the relative flexibility of the spacer loop as compared to the spacer end is disclosed. 
Regarding claim 22, Gianotti meets the claim language as explained in the Section 103 rejection above but lacks the spacer members formed separately and 
	Regarding claim 23, the spacers are less flexible where they are welded to the welded ends of the stent as compared to the remainder to the stent such that the claim language is rendered obvious by the claimed combination of LA with Gianotti.
Regarding claim 24, Gianotti does not disclose spacer members formed separately that are welded to cross-over points.  LA (see Figure 14 and paragraph 55) teaches that it was known weld spacers with legs to the cross-over points of similar stents.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to weld loops to the ends of the stent of Gianotti so as to provide a more flexible ends to result in less trauma to the surrounding tissue (see paragraph 10-14 of LA).

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.

In response to the traversal of the prior art rejections and the amendments to the claims, the Examiner has withdrawn the rejections in favor of different prior art documents.  For this reason, the arguments pertaining to the previous grounds are moot.
As to the Section 103 rejection relying on Behan, the Applicant argues that Behan does not disclose first and second anchor members extending circumferentially around the tubular body and extending radially outward therefrom.  The Examiner respectfully disagrees and asserts that it is clear from Figures 72-77 and in particular Figure 42 that the eyelets (142) do extend around the tubular body end and extend radially outward to the extent that this language can be given patentable weight.  
The Applicant also argues that there would be not motivation to modify Behan to arrive at the claimed structure.  The Examiner respectfully disagrees.  It should be noted that motivation is not required when rejecting claims under Section 102.  For this reason, the traversal is not relevant to the rejection as it is currently set forth in that claims 1, 21, and 26 have been rejected under Section 102 utilizing Behan.    
As to the implied traversal of the Section 103 rejections, the Examiner has stated a motivation in each of the Section 103 rejection.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fikfak et al (US 2018/0125633; see Figure 11) and Walsh et al (US 2018/0280166) are cited as being relevant to the claimed invention as providing structure that are quite similar to the claimed invention.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774